          Case 1:11-cr-00569-PAC Document 618 Filed 10/15/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :     1:11-cr-00569-PAC
        - against -                                                   :
                                                                      :     OPINION & ORDER
ROBERTO ROSA,                                                         :

            Defendant.                                                :
------------------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Roberto Rosa (“Defendant,” “Rosa”) is a 51-year-old inmate at Federal Correctional

Institution Schuylkill (“FCI Schuylkill”) who moves pro se for compassionate release under 18

U.S.C. § 3582(c)(1)(A) citing the threat posed to him as a diabetic should he contract COVID-19

while incarcerated. His earliest projected release date is September 6, 2021. The Government

concedes that the Defendant has exhausted his administrative remedies and demonstrated

“extraordinary and compelling reasons” permitting a reduction but opposes the motion on the

grounds that the sentencing factors in 18 U.S.C. § 3553(a) counsel against release.

        The motion is DENIED without prejudice to its renewal should Rosa’s health or

conditions at his facility materially worsen.

                                              BACKGROUND

        Rosa was arrested on June 22, 2011 and charged along with 23 co-defendants in a nine-

count Second Superseding Indictment (the “Indictment”) that alleged a wide range of narcotics

offenses and violent conduct in connection with a drug trafficking organization (“DTO”) that

operated from Creston Avenue in the Bronx, New York from approximately 2003 to 2011. Dkt.



                                                        1
           Case 1:11-cr-00569-PAC Document 618 Filed 10/15/20 Page 2 of 6




79; Presentence Report (“PSR”), ¶¶ 1–14, 32–33. The DTO, led by Rosa’s co-defendant Levit

Fernandini, obtained large shipments of cocaine from Puerto Rico and marijuana in hundred-

pound quantities from suppliers along the border with Mexico, carried firearms, and repeatedly

engaged in violence to achieve and protect the DTO’s criminal aims. PSR, ¶¶ 32–36.

         Rosa was charged with conspiring to distribute and possess with intent to distribute

narcotics in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (“Count One”); using and

carrying a firearm in relation to a drug-trafficking crime in violation of 18 U.S.C. §§

924(c)(1)(A)(iii) and 2 (“Count Four”); and being a felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e) (“Count Nine”).

         Rosa pled guilty to Count One of the Indictment on August 21, 2012 and was sentenced

on November 8, 2012. Minute Entry dated Aug. 21, 2012; Dkt. 431, at 1. Probation calculated

Rosa’s Offense Level at 31 and his Criminal History Category at VI, accounting for an extensive

list of drug-related convictions that ran back to 1992. PSR, ¶¶ 50–91. The statutory provisions

set out a prison term of 5 to forty years, the Guidelines provided for 188 to 235 months, and

Probation recommended a sentence of 188 months’ imprisonment. PSR, at 33. The Court at

sentencing accepted Probation’s Guidelines calculations and weighed the seriousness of the

criminal conduct to which Rosa pled,1 Rosa’s relative position in the DTO, and assistance Rosa

provided the Government in connection with misconduct at the Metropolitan Detention Center



1
    The Court at sentencing described the DTO as:

         a serious, serious business, marijuana and cocaine for extended periods of time
         with murders and shootings, violence, and complete indifference to human life
         and exploitation of human beings. And Mr. Rosa is one of those who was both
         exploited and was exploiting others as well, so he’s hardly a blameless character.

Sent’g Tr., Dkt. 436, at 14:15–21.


                                                  2
         Case 1:11-cr-00569-PAC Document 618 Filed 10/15/20 Page 3 of 6




(“MDC”) in Brooklyn. Sent’g Tr., Dkt. 437, at 13:18–15:16. The Court imposed a sentence of

135 months’ imprisonment followed by four years of supervised release. Id. at 15:15–16.

        Rosa submitted a request for compassionate release to his warden on July 10, 2020. Dkt.

617, at 2. That request was denied on August 6, 2020, and Rosa’s pro se motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) was docketed on ECF on August 27. Id.

                                         DISCUSSION

   I.      Compassionate Release Standard

        The compassionate release statute at 18 U.S.C. § 3582(c)(1)(A) provides a limited

exception to the general prohibition against amending an imposed prison sentence. United States

v. Israel, 05 CR 1039 (CM), 2020 WL 5641187, at *3 (S.D.N.Y. Sept. 22, 2020). The statute

permits a defendant to bring a motion on his own behalf after “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of Prisons [(“BOP”)]” to bring such a

motion, or upon “the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). A court may grant a

discretionary sentence reduction after a defendant has exhausted his administrative remedies




                                                3
          Case 1:11-cr-00569-PAC Document 618 Filed 10/15/20 Page 4 of 6




where “extraordinary and compelling reasons warrant” it.2 Congress’s amendment of 18 U.S.C.

§ 3582(c)(1)(A) in the First Step Act of 2018 (“FSA”) permitting defendants to bring motions for

compassionate release on their own behalf “freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring” in support of a

sentence reduction. Brooker, 2020 WL 5739712, at *7. Where “extraordinary and compelling

reasons” permitting a reduction are present, the court may reduce a defendant’s sentence after

reviewing the sentencing factors in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A).

         “As the proponent of the Motion, [Rosa] bears the burden of proving that ‘extraordinary

and compelling reasons’ exist and that he is entitled to the relief he seeks.” Israel, 2020 WL

5641187, at *4. Rosa filed his motion pro se, and so the Court reads it for the strongest

arguments it suggests. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 472 (2d Cir.

2006).




2
  The Second Circuit’s recent decision in United States v. Brooker, No. 19-3218-CR, 2020 WL
5739712 (2d Cir. Sept. 25, 2020) affirmed the range of discretion in practice among district
courts in the Southern District of New York when reviewing motions brought under 18 U.S.C. §
3582(c)(1)(A) for “extraordinary and compelling reasons” in the context of the COVID-19
pandemic. 2020 WL 5739712, at *5 (observing that “[a] majority” of district courts have
“concluded that . . . the [FSA] freed district courts to exercise their discretion in determining
what are extraordinary circumstances.”). Compare United States v. Davis, 1:14-cr-00296-PAC-
1, 2020 WL 5628041, at *3 (S.D.N.Y. Sep. 21, 2020) (requiring the movant to demonstrate “‘a
genuine need based in medical fact for a reduction in that specific defendant’s sentence’”) with
United States v. Pacheco, 12-CR-408 (JMF), 2020 WL 4350257, at *1 (S.D.N.Y. July 29, 2020).
Indeed, after Brooker, “[t]he only statutory limit on what a court may consider to be
extraordinary and compelling is that ‘[r]ehabilitation . . . alone shall not be considered an
extraordinary and compelling reason.’” 2020 WL 5739712, at *8 (quoting 28 U.S.C. § 994(t))
(emphasis in original).


                                                 4
           Case 1:11-cr-00569-PAC Document 618 Filed 10/15/20 Page 5 of 6




    II.      Application

          The Government concedes that Rosa has both exhausted his administrative remedies and

demonstrated “extraordinary and compelling reasons”3 permitting a discretionary sentence

reduction. Dkt. 617, at 1. The Court independently finds that both these conditions have been

met.

          However, this Court’s review of the sentencing factors in 18 U.S.C. § 3553(a) make clear

that a reduction should not be granted in Rosa’s case. The “nature and circumstances of the

offense,” “history and characteristics of the defendant,” and need to uphold the general and

specific deterrence goals of the imposed sentence and provide “just punishment” all point in

favor of denying Rosa’s motion. Rosa’s lengthy criminal history prior to the instant offense,

totaling 19 previous convictions over a 17-year period, including two prior felony convictions

involving controlled substances, PSR, ¶¶ 52–91, demonstrates the need for substantial specific

deterrence. The length of the underlying narcotics conspiracy in which he played a role and the

violence that was used to enforce and maintain the DTO also remain substantial concerns that

lead to the conclusion that a sentence reduction for Rosa is not appropriate.

          Furthermore, the Court considered several mitigating factors under 18 U.S.C. § 3553(a)

before imposing a sentence well below the Guidelines range of 188 to 235 months, and so Rosa

has already obtained considerable relief from what could have been a much lengthier prison

term.




3
  The Defendant describes himself as a Type 1 diabetic in his submission and asserts numerous
other medical conditions including high blood pressure, high cholesterol, post-traumatic stress
disorder, and schizophrenia. Dkt. 615, at 1. The Government states that the Defendant’s “most
recent BOP medical records reflect that he is a Type 2 diabetic, not a Type 1 diabetic,” but
agrees that Rosa has demonstrated “extraordinary and compelling reasons” for purposes of 18
U.S.C. § 3582(c)(1)(A). Dkt. 617, at 2 n.1, 5.
                                                 5
         Case 1:11-cr-00569-PAC Document 618 Filed 10/15/20 Page 6 of 6




                                         CONCLUSION

       Rosa’s motion is DENIED without prejudice to its renewal should his health or

conditions at his facility materially worsen. The Clerk of Court is directed to close the motion at

Docket No. 615.



 Dated: New York, New York                           SO ORDERED
        October 15, 2020

                                                     ________________________
                                                     PAUL A. CROTTY
                                                     United States District Judge




                                                 6
